Citation Nr: 1029378	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back and/or neck 
disorder.

2.  Entitlement to service connection for a bilateral foot and/or 
ankle disorder.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran's DD Form 214 of record reflects that he was a member 
of the Army National Guard (ARNG) and served on active duty (AD) 
from October 2004 through March 2006, with service in Kuwait/Iraq 
from March 2005 to February 2006.  Among his listed awards and 
decorations are the Global War on Terrorism Service Medal, the 
Combat Action Badge (CAB), and the Iraq Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in September 2007 and October 2008.  The 
Veteran failed to report for a Decision Review Officer hearing 
scheduled in January 2009.

During the course of the current appeal, several other issues 
have been addressed, including relating to joints other than 
those listed above.  The initial rating action in September 2007 
denied, in pertinent part, service connection for a back 
disability, a bilateral foot disability, a bilateral hip 
disability, a "joint" disability, and a "nerve" disability.  

The Veteran's Notice of Disagreement on VA Form 21-4128, in which 
he elected the Decision Review Officer (DRO) process in January 
2008, referred to back and ankle disorders.  His Substantive 
Appeal, a VA Form 9, dated in August 2008, refers to a "foot" 
disorder and a back and neck disorder.  In order to afford this 
unrepresented Veteran the most liberal interpretation of his 
claim, the Board has construed the issues on appeal as set out on 
the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the DD Form 214 of record reflects that the Veteran 
served on AD from October 16, 2004, to March 30, 2006.  In 
addition, it shows that he had 7 months and 7 days of prior 
active service, details of which are not in the file.  In his 
original VA disability claim, a VA Form 21-526 filed in August 
2006, he reported having had active duty during the 2004-2006 
dates shown above, indicating that he had been activated from the 
National Guard for OIF (Operation Iraqi Freedom) at Fort Polk, 
Louisiana, on October 14, 2004.  His separation from AD was 
effected at Fort Bliss, Texas, on March 30, 2006.  It thus 
appears that the prior service indicated on his DD Form 214 was 
active duty for training (ACDUTRA) and/or inactive duty training 
(INACDUTRA) with the ARNG, for which he has claimed no 
disability.

His personnel record, specifically the DD Form 4/2, reflects that 
he enlisted in the Army National Guard of New Mexico in August 
2002 for a period of eight years, and indicates that he was 
initially a welder and then was transferred to the military 
police, with which he served his tour in Kuwait/Iraq.  During his 
deployment, he was involved in an improvised explosive device 
(IED) incident in 2005, and earned the CAB.  He has since 
reported that he was witness to, or participant in, up to six 
such IED/car bomb episodes; reports are in the file confirming 
two incidents but showing no specific pertinent injuries.

Service connection is in effect for posttraumatic stress disorder 
(PTSD), rated as 10 percent disabling; and tinnitus, also rated 
at 10 percent.

It is not clear whether the Veteran remains a member of the ARNG; 
his original enlistment obligation would have run to August 2010.  
Records in the file imply that he remained with the Guard after 
leaving AD, and was on training duty for 54 days (one day's 
credit being awarded for each 4-hour duty period) during 2008, 
presumably for ACDUTRA and/or INACDUTRA.  

Available service treatment records (STRs) are currently very 
limited. 

An examination report characterized as being for enlistment and 
dated in August 2002 shows mild, asymptomatic pes planus, with no 
pertinent musculoskeletal history.  When seen in March 2003, 
after four weeks of training, he complained of back pain for the 
prior two weeks.  He denied any direct trauma.  The pain was said 
to be on the left side of the back.  Back strain was diagnosed 
and he was given Motrin, 800 mg, twice a day with food, and 
directed to do no running, jumping, or marching with a rucksack 
for three days.

He was seen again in May 2003, with complaints of right knee pain 
for 11/2 weeks.  The intensity of the pain was 7/10.  An analgesic 
balm was prescribed, as well as exercises.

While on AD in January 2005 at Bayne-Jones ACH at Ft. Polk, LA, 
he said that for about a month he had suffered with mid- and low-
back pain, at a level of 8/10, and described it as severe, 
without known precipitating trauma.  On examination, he had 
tenderness on palpation of the thoracic and lumbar paravertebral 
musculature.  Back strain was diagnosed, and he was to limit 
activities for several days and do PT (physical training) at his 
own pace and distance for two weeks.  The use of heat and ice 
were discussed, and he was given written information on back pain 
and rehabilitation exercises.  There is documentation of ongoing 
prescriptions for Naproxen and Capsaicin cream, to be applied to 
sore muscles and/or joints.  

In a PTSD stressor statement dated in September 2006, the Veteran 
reported that he had been 10 feet away from the impact of an RPG 
(rocket-powered grenade) when it struck a wall in Baghdad.  He 
said the resulting blast and heat were intense, but he did not 
allege that he had sustained any injury.  Based upon that 
incident, he was awarded the CAB.

On October 11, 2005, the Veteran was seen at the 546th ASMC, Camp 
Liberty, Iraq, after being exposed to an IED explosion 45 minutes 
before.  He had been in the gunner position in his vehicle, and 
reported no trauma, but complained of pain on the left side of 
his face and ringing in his left ear.  He said no one had been 
injured in the vehicle.  (In a PTSD stressor statement dated in 
September 2006, he further described that incident as involving a 
joint mounted patrol with Iraqi police, and said the IED had 
exploded five feet in front of their HUMVEE's right front tire.)  
The only abnormality observed at the clinic was slight erythema 
in the left ear canal.  He appeared healthy, and was released 
without limitations.  

On October 21, 2005, he was seen for removal of a cyst on his 
back.  It had been causing problems and pain for 21/2 years, 
particularly when he wore his individual body armor (IBA).  An 
epidermal exclusion cyst was removed under local anesthetic.  He 
was to do no upper body PT or push-ups, nor wear the IBA for 
seven days, and to return the following day or sooner if there 
were problems.  No additional reports are of record.

On November 27, 2005, he was again seen in connection with the 
IED incident.  He had no complaints, and no visible problems 
other than his ears being slightly red.  He was released and told 
to follow up if any symptoms or pain became present.

At the time of his initial claim in August 2006, the Veteran 
stated that he had a history in service of his joints popping and 
cracking and of a bilateral foot disorder causing pain, that his 
hips hurt, and that he had muscle, back, and nerve disorders, 
giving a time frame for each (ranging from 2004-2005). 

A post-deployment questionnaire filled out in February 2006 
indicated his observation that his health had gotten worse.  
Examination showed current swollen or stiff joints; a history 
during deployment of back pain; current muscle aches and 
numbness, and tingling in his feet and/or hands.  He said he had 
been to sick call 25 times during his deployment.  On a DD Form 
2697, dated later in February 2006, he compared his current to 
his last medical assessment and reported now having back and 
joint pain as well as "more" knee pain.  He also referred to 
having had a cyst surgically taken from his back.

On special VA orthopedic evaluation in July 2007, he said he had 
had a bilateral foot disorder for two years; he thought it was 
due to repetitive pushing, pulling, and balancing in the gun 
turret of his combat vehicle for 12 to 14 hours a day.  He 
described continuing pain since returning from Iraq.  The pain 
did not travel, and was described as an intermittent aching, 
burning, and popping; at a level of 8/10 at worst, occurring 
often 4-5 times a day and lasting 1-2 hours each time.  The pain 
was elicited by physical activity and relieved by rest.  Similar 
complaints were provided with regard to bilateral hip, knee, and 
ankle conditions and symptoms.  The Veteran also reported having 
pain in the cervical, thoracic, and lumbar spine for two years.  
The pain was 9/10 at worst, occurred intermittently as often as 
4-5 times a day, and each time lasted for 1-2 hours.  The pain 
would travel up and down the spine.  He said the pain was 
elicited by physical activity and relieved by rest.  Examination, 
findings were essentially normal, and there was no sign of pes 
planus.  

At that time, X-rays were read by the examiner as showing an 
osteochondral defect in the left ankle, with a possible loose 
body on the lateral aspect thereof.  Moreover, the X-ray reports 
also showed a small bone island in the proximal/lateral aspect of 
the left tibia, and minimal bony irregularity in the medial 
femoral condyle, felt to be probably related to a remote injury.  
X-rays of the pelvis showed a bone island in the proximal right 
femur and mild irregularity in the interior aspects of both 
sacroiliac joints, suggesting some degenerative changes.  

The examiner concluded that the symptoms for each joint were due 
to the repetitive concussive injuries and/or gun-turret standing, 
but no pathology was noted to provide a diagnosis of disability.

Summary reports are of record showing repeated chiropractic 
visits for the spine, starting in March 2007.  On a mental health 
evaluation in July 2007, the Veteran reported that he had a 
history of joint problems and was seeing a chiropractor.

Private treatment records from several caregivers are in the file 
from early October 2007 showing that the Veteran was seen for a 
left ankle injury which he had incurred four days before the 
visit.  He was noted to be employed by the National Guard.  The 
initial X-rays showed a lateral talar dome lesion and a small 
fracture of the bone, and cartilage on the anteroateral aspect of 
the talar dome.  He underwent a left ankle arthroscopy and 
arthrotomy later that month, with debridement of the talar dome 
lesion.  In November 2007 he was noted to be recovering from the 
left ankle osteotomy.

The Veteran has insisted that he has had the foot/ankle and back 
problems since his time in service.  Although a layperson, he is 
competent to make that observation, and evaluators have suggested 
that he is credible.  It is also noteworthy that the file, albeit 
sparse, is not without some evidentiary support for that 
assertion.  Moreover, as a former participant in combat, the 
Veteran is entitled to have his statements as to injuries he 
sustained in a combat setting accepted, under 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  These provisions of law do not 
establish a presumption of service connection, but they do ease a 
combat veteran's burden of demonstrating the occurrence of some 
in- service incident to which the current disability may be 
connected.  The claimant is still required to meet the other 
evidentiary burdens for service connection, including whether 
there is a current disability or whether there is a connection 
between the in-service events and the currently claimed 
disability, both of which require competent medical evidence.  He 
is also entitled to make observations as to his symptoms, but is 
not qualified to render either a diagnosis or provide a nexus 
opinion.  See Collette v. Brown, 82 F.3d 389, 392 (1996); 
Beausoleil v. Brown, 82 Vet. App. 459, 464 (1996).  In view of 
the foregoing, additional development is required, and, because 
of the complexity of the joints issues on appeal, an examination 
by a specialist should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any non-VA 
treatment he has received for his neck, back, 
feet, or ankles since August 2008, including 
chiropractic, and, with appropriate 
authorization, obtain any such records.

2.  Ask the Veteran to identify any VA 
treatment he has received for his neck, back, 
feet, or ankles since August 2008 and obtain 
any such records.

3.  Ask the Army National Guard to document 
all of the Veteran's periods of service, 
whether AD, ACDUTRA, or INACDUTRA; and obtain 
any medical records from  such periods of 
service, which are not in the claims file.  

4.  Also ascertain whether the Veteran has 
ever been a civilian employee of the National 
Guard; if so, obtain the records for such 
employment.

5.  Then schedule an examination by an 
orthopedic physician, to determine the 
current nature and extent of all disabilities 
of the neck, back, feet, or ankles, and the 
cause or etiology thereof.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must indicate in the 
examination report that the claims folder was 
so reviewed.

   a.  As to each pertinent disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder developed as due to, the result of, 
or aggravated by service, or whether such 
causation or aggravation is unlikely (i.e., 
less than a 50-50 probability).

   b.  The examiner(s) should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.

   c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

   d.  Note: The term "aggravated" in the 
above context refers to a permanent worsening 
of an underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the original baseline level of disability.

   e.  If any opinion and/or supporting 
rationale cannot be provided without invoking 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.


6.  The Veteran is hereby notified that, once 
the examination arrangements have been made, it 
is his responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655. 

7.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims on all potential bases.  If any 
decision remains adverse, provide him and his 
representative, if any, with an appropriate 
Supplemental Statement nof the Case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

